DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Commentary
The Office apologizes for abrupt changes in examination review resulting in the reassignment of this application to a new examiner. Applicant is invited to contact the examiner at the number at the end of this Office action for any inquiries.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 is poorly drafted and confusing to read. Applicant may redraft claim 10 to read as follows:
The method of claim 8, wherein the processing head has a cutting gas nozzle from which the cutting gas is discharged, and wherein the gas force is determined from the pressure of the cutting gas and the opening diameter of the cutting gas nozzle.

Claim Commentary — 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Office has closely reviewed whether the method claims 1 and 3–17 satisfy the requirements of § 101, and finds that they do. Claim 1 raises concerns because the determining and predicting steps 

Claim Rejections and Commentary — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3–17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 now recite that various steps are performed by “a processing machine,” as the limitation “control device” has been struck. However, in the context of the disclosure, the “processing machine” is clearly the machine that cuts the workpiece portion. The term “processing machine” does not truly carry enough meaning to explain that it is configured to perform the computation-like determinations and predictions in the claim, since the only processing it is intended for is cutting. Applicant should undo the amendments regarding the “control device” and “processing machine” done in the last set of amendments. This will not reintroduce any new issues, because the functionality of the control device is adequately explained in the disclosure with the moment equations.
Claim 1 and 19 now recite predicting “that,” rather than “whether,” “the workpiece portion would tilt.” While the Office sees that this amendment was amendment is intended to prevent a broad interpretation of the claim as suggested in the last Office action, Applicant should disregard that alleged interpretation. The original term “whether” is more appropriate because predicting “that” the workpiece portion would tilt would also necessarily have to determine, when appropriate, that the workpiece portion would not tilt, and the claim should be clear in this regard. This will not reintroduce any issues. Language involving “predicting . . . whether the workpiece portion would tilt” does not encompass a mere scenario where the workpiece does not tilt and nothing happens, because the prediction itself must happen, and if the workpiece portion would tilt, the prediction step would have to work for that circumstance.
Claims 1 and 19 each recites “at least one possible tilting edge,” which is also repeated throughout the dependent claims. Claims 1 and 19 already previously provide antecedent basis for this term with “one or more possible tilting edges,” but the Office finds the use of this term without any definite article to be definite, since a reader will understand that this is clearly what is meant by the language. See MPEP § 2173.05(e), “if the scope of a claim would be reasonably ascertainable by those skilled in the art, then the claim is not indefinite.”
Lines 5–8 of claim 20 repeat configuration steps already present in claim 19 from which it depends, which is confusing, and the language should be struck.
The last section of claim 20 recites, “select . . . the free-cutting position.” However, claim 19 from which it depends recites “a free-cutting position” (last words) as if this position is already selected at the moment of determining the tilting moments (i.e. from the language at the start of the last section). Applicant may either amend the claim to clarify what is happening, or provide an explanation as to how this is definite in light of the disclosure.
Claims 3–17 are rejected due to dependency upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites, “wherein determining the tilting moments comprises . . . determining a spacing of the centre of gravity from at least one tilting edge.” Claim 6 recites, “wherein the spacing of the centre of gravity from at least one tilting edge comprises determining the spacing of the centre of gravity from at least one tilting edge.” Besides presenting a redundant limitation, claim 6 also fails to limit claim 5 from which it depends.
Similarly, claim 9 fails to limit claim 8 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3–5, 7, 8, 10–17, 19, and 20 would be allowable if rewritten or amended to overcome the objection, as well as the rejections under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Bader (US Pub. 2021/0138589).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOHN J NORTON/Primary Examiner, Art Unit 3761